WALTER, Justice.
James Ray Kerby filed suit against Abilene Christian College, a charitable nonprofit institution, for damages resulting from an automobile collision. The collision occurred on May 21, 1968. The court sustained a plea in abatement filed by the College alleging charitable immunity. Kerby has appealed and contends that the doctrine of charitable immunity is completely abrogated. We sustain his point of error.
In Howie v. Camp Amon Carter et al., 470 S.W.2d 629 (1971) the Supreme Court said: “The several opinions in Watkins gave ample notice that the doctrine of charitable immunity would be reconsidered and might well be abrogated. It is now completely abrogated with respect to causes of action arising from events occurring after the motion for rehearing in Watkins was overruled on March 9, 1966.”
The judgment is reversed and the cause is remanded.